Citation Nr: 0306862	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  98-10 110A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
New Orleans, Louisiana


THE ISSUE

Whether the 100 percent evaluation for the service-connected 
right lung middle lobe carcinoid was properly reduced to 10 
percent disabling, to include a higher compensable rating.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1970.  

The Board notes that in a May 1997 rating decision, service 
connection for a right lung middle lobe carcinoid due to 
herbicide exposure was granted with a 100 percent evaluation.  
In a May 2000 rating action, a reduction of the 100 percent 
evaluation for a right lung middle lobe carcinoid to 10 
percent was proposed.  A May 2001 rating action reduced the 
evaluation for the service-connected right lung middle lobe 
carcinoid, effective June 1, 2001.  In a November 2002 rating 
decision, it was determined that since the veteran was 
notified of the reduction in May 2001, the reduction should 
have been effective August 1, 2001, the first day of the 
month following the expiration of the 60 day period from 
which the veteran was notified of the reduction.  In this 
regard, it is also noted that in a June 2002 Board decision, 
it was determined that entitlement to an effective date 
earlier than April 1, 1997 for a grant of service connection 
for right lung middle lobe carcinoid due to herbicide 
exposure was not warranted.  

In the June 2002 Remand, the Board noted that the veteran 
expressed a timely disagreement with the May 2001 rating 
determination which reduced from 100 percent to 10 percent 
the evaluation for right lung middle lobe carcinoid.  The 
Board then instructed the RO to issue a Statement of the Case 
to the veteran on the issue of the propriety of the rating 
reduction issue.  The veteran filed a timely substantive 
appeal and thus, the matter is now properly before the Board.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The evaluation of 100 percent for the veteran's service-
connected right lung middle lobe carcinoid was not in effect 
for five years and pertained to the unstabilized residuals of 
treatment for surgery, radiation, chemotherapy, or other 
treatment for cancer.  The service-connected residuals of 
such are manifested by no findings that the cancer has 
recurred.  

3.  The medical examination upon which the reduction in 
rating was based shows mild restrictive disease; and PFT 
results measuring FEV-1/FVC at 76 percent predicted and FEV-1 
at 79 percent predicted.  An earlier exam had revealed a DLCO 
of 106 percent of predicted.


CONCLUSION OF LAW

The criteria for restoration of the 100 percent rating, 
reduced to 10 percent, for the service connected right lung 
middle lobe carcinoid have not been met nor have the criteria 
for an increased rating been met.  38 U.S.C.A. §§ 1155, 5100 
et. seq (West 2002); 38 C.F.R. §§ 3.105, 3.102, 3.156(a), 
3.159, 3.326, 3.344, 4.1, 4.7, 4.10, 4.97, Diagnostic Codes 
6819-6604 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA July 2002 RO correspondence.  In this 
regard, the Board notes that the RO correspondence made 
specific reference to evidence that would be obtained by the 
Board and records that the veteran was asked to submit in 
support of his appeal.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
As it appears that all pertinent evidence has been obtained, 
the Board finds that the claims are ready to be reviewed on 
the merits.  See VCAA; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Further, letters to the veteran have 
informed him as to evidence he should submit, and informed 
him of what the VA would obtain.  As there is no showing that 
there is additional evidence that could be obtained, the 
Board may proceed.  

According to the law, in order for the VA to reduce certain 
service-connected disability ratings which have continued for 
5 years or more at the same level, the requirements of 38 
C.F.R. § 3.344(a) and (b) must be satisfied.  38 C.F.R. 
§ 3.344(c).  The duration of a rating is measured from the 
effective date assigned that rating until the effective date 
of the actual reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).  However, for disability ratings in effect 
for less than 5 years, as in the present case, the provisions 
of 38 C.F.R. § 3.344(a) and (b) are not applicable.  

The Court held in Brown, that based on 38 C.F.R. § 4.13, in 
any rating reduction case, it must be ascertained, based upon 
a review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  See Brown, 
5 Vet. App. at 420-421.  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Id., see 38 
C.F.R. §§ 4.2, 4.10.  Furthermore, a claim as to whether a 
rating reduction was proper must be resolved in the veteran's 
favor unless the Board concludes that the preponderance of 
the evidence weighs against the claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990).  The Board cautions 
that a rating reduction case is not a rating increase case.  
See Brown, 5 Vet. App. at 420-421; Peyton v. Derwinski, 1 
Vet. App. 282, 286 (1991).  Herein, there will be discussion 
of whether there is a basis that the reduction should have 
been to greater than the 10 percent rating assigned.

An April 1997 private pathology report reflects that 
examination of the right middle lobe of the lung contained a 
carcinoid tumor.  

A November 1998 private medical statement reflects that the 
veteran's diagnoses included hypertension, diabetes mellitus 
and carcinoid tumor of the lung with surgical excision in 
1997.  It was noted that he remained off of work until March 
1998 when he resumed work on a limited basis as a captain for 
the police department.  It was noted that he performed 
reasonably well at work but did have increasing difficulty 
with chest discomfort at the surgery site and increasing 
problems with fatigue.  The doctor stated that his symptoms 
would probably not improve and thus, he should be considered 
for permanent medical leave.  

On VA examination in November 1999, the veteran related his 
history of a carcinoid tumor and wedge resection of the 
middle lobe of the right lung.  He stated that periodic CT's 
of the lungs reflected stability.  The veteran reported that 
he now had trouble taking in enough air.  He said that he was 
able to walk long distances and could do an hour on the 
treadmill.  Review of systems reflected that the veteran had 
intentional weight loss from 330 pounds to 309 pounds over 
the previous twelve to fifteen months.  On physical 
examination, his lungs were clear to auscultation.  No 
respiratory distress was observed.  It was noted that a chest 
X-ray study showed right middle lobe band-like opacity which 
was poorly defined and appeared to be somewhat fibrotic.  
Pulmonary function tests revealed a prebronchodilator FEV-1 
of 68 percent and 75 percent, postbronchodialtor.  FEV-1/FVC 
was 76 percent.  It was noted that his total lung capacity 
was mild to moderately reduced at 65 percent.  The examiner 
indicated that test results indicated a mild restrictive 
disease.  The diagnostic assessment included status post 
carcinoid tumor of the lung status post resection; mild 
restrictive disorder which may be related to previous surgery 
and obesity.  The examiner indicated that the veteran had 
some restrictive impairment on lung function but his residual 
disability was mild.  

A May 2000 VA examination report notes that a CT scan showed 
a large mass lesion involving the liver.  It was noted that 
the veteran was contacted in order to obtain a liver biopsy 
to document the cause of the mass; however he ultimately 
refused a biopsy of the liver mass.  The examiner indicated 
that it was possible that the mass represented metastases 
from his prior carcinoid tumor, although it was somewhat 
unlikely.  The examiner related that the cause of the mass 
could not be known with certainty without a biopsy.  The 
examiner indicated that in the absence of a biopsy, it was as 
likely as not metastases from his prior carcinoid tumor.  

A June 2000 private medical note was written by the veteran's 
physician.  The doctor noted that the veteran's carcinoid 
tumor was 100 percent related to his permanent medical 
condition, specifically "Agent Orange exposure."

On VA examination in September 2000, the veteran complained 
of sinus congestion for three to four years.  He claimed that 
he had trouble taking in enough air when he took a breath.  
He said that he had a sharp pain when he inspires and 
exhales.  The veteran reported a different separate sharp 
pain on movement, especially on upward extension and 
hyperextension of his right arm.  He was able to walk a long 
way and could do an hour on the treadmill.  It was noted that 
a gastrointestinal (GI) evaluation for his liver mass 
revealed a hemangioma.  It was noted that he had intentional 
weight loss of approximately 20 pounds.  The veteran reported 
difficulty sleeping at night due to insomnia with snoring 
reported by his wife.  On physical examination, his lungs 
were clear with no rubs or murmurs.  Pulmonary function 
testing revealed fev-1 pre-treatment of 74 percent of 
predicted and post-treatment of 77 percent of predicted.  
FEV-1/FVC ratio was 76 percent.  DLCO was normal at 106 
percent predicted.  The diagnostic impressions included 
minimal pulmonary obstructive disease and mild restrictive 
disorder.  It was noted that his liver mass was not a 
metatastic lesion form his carcinoid.  The examiner indicated 
that his prior carcinoid tumor was stable with no evidence of 
regrowth or metastasis.  

VA medical records dated from June 2000 to July 2001 
essentially show that the veteran was seen on several 
occasions with a history of productive cough and mild 
shortness of breath.  In July 2000, the veteran reported 
post-nasal drip, nasal congestion and a productive cough.  
Residual chest wall pain, post-thoracotomy was also noted.  A 
September 2000 record shows that the veteran complained of 
pain at the throacotomy site with deep breathing.  

On VA respiratory examination in August 2001, the veteran 
denied symptoms of recent fevers, chills or night sweats.  He 
denied having any cough.  He said that he had some shortness 
of breath and that on a good day, he could walk about a 
quarter of a mile.  He complained of nasal congestion, 
rhinorrhea, and sneezing which was improved with nasal 
inhalers.  He denied chest pain.  On physical examination, 
the chest was clear to auscultation, bilaterally.  No 
crackles or rales were auscultated.  Pulmonary function tests 
showed FEV-1/FVC of 84 percent, pre-bronchodilator and 78 
percent, post-bronchodilator.  FEV-1 was 68 percent of 
predicted, pre-bronchodilator and 41 percent of predicted, 
post-bronchodilator.  The diagnoses included status post 
right middle lobe resection in April 1997 secondary to 
carcinoid tumor of the lung and sinus congestion improved 
with medication.  

On VA general medical examination in September 2001, it was 
noted that the veteran was diagnosed with asthma one year ago 
and placed on inhalers.  He reported shortness of breath, 
including at rest, which was improved by the use of inhalers.  
On physical examination, the veteran had normal breath 
sounds, bilaterally, without wheezing or rhonchi.  A chest X-
ray showed a clear lung field and normal heart size.  The 
diagnoses included carcinoid tumor of the right lung, 
resected in 1997 and asthma, diagnosed one year ago with 
current symptoms despite treatment with oral inhalers.  

In this case, the RO proposed, in May 2000, to reduce the 
schedular rating for the veteran's service-connected right 
lung middle lobe carcinoid disability from 100 percent to 10 
percent disabling.  The veteran was notified of this proposed 
reduction in June 2000 ; he was also notified that he had 30 
days to request a hearing and 60 days to submit additional 
evidence.  In June 2000, he submitted a statement in support 
of his claim and additional copies of private medical 
evidence to support a claim for continued level of benefits.  
The RO reviewed the evidence and reduced the disability 
evaluation for the veteran's right lung middle lobe carcinoid 
from 100 percent to 10 percent, to take effect on June 1, 
2001.  As noted above, it was subsequently determined by the 
RO that since the veteran was notified of the reduction in 
May 2001, the reduction should have been effective August 1, 
2001.  Accordingly, making the reduction effective from 
August 1, 2001 was proper under the regulation.  In this 
case, the RO applied the regulations regarding the procedure 
for reductions in ratings properly.  The question that 
remains is whether the evidence on which the reduction was 
based supported the reduction.  

Under the criteria for Diagnostic Code 6819, a 100 percent 
evaluation is afforded for six months following the cessation 
of any surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure for the treatment of malignant 
neoplasms in any specified part of the respiratory system, 
excluding skin growths.  Thereafter, the appropriate 
disability rating is to be determined by mandatory VA 
examination and any change in evaluation based upon that or 
any subsequent evaluation is to be subject to the provisions 
of 38 C.F.R. § 3.105(e).  If there are not local recurrences 
or metastasis, the disability is to be rated on the 
residuals.  Thus, the assigned 100 percent evaluation was not 
considered permanent and was subject to a future VA review 
examination.  

In this case, the residuals are evaluated under the criteria 
for Diagnostic Code 6604, which provides that a 10 percent 
evaluation contemplates findings of FEV-1 of 71 to 80 percent 
predicted, FEV-1/FVC of 71 to 80 percent, or DLCO (SB) 66 to 
80 percent predicted.  For a 30 percent evaluation findings 
of FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 
percent or DLCO (SB) 56 to 65 percent predicted are 
contemplated.  A 60 percent evaluation is contemplated with 
findings of FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 
40 to 55 percent, DLCO (SB) of 40 to 55 percent predicted, or 
maximum oxygen consumption of 15 to 20 ml./kg./min. (with 
cardiorespiratory limit).  Lastly, a 100 percent evaluation 
is contemplated when FEV-1 is less than 40 percent of 
predicted value, FEV-1/FVC is less than 40 percent, DLCO (SB) 
is less than 40 percent predicted, maximum exercise capacity 
is less than 15 ml./kg./min. oxygen consumption (with cardiac 
or respiratory limitation) cor pulmonale (right heart 
failure), right ventricular hypertrophy, pulmonary 
hypertension (shown by echo or cardiac catheterization) 
episodes of acute respiratory failure or requires outpatient 
oxygen therapy.  See 38 C.F.R. § 4.97, Diagnostic Code 6604.  

In the present case, the medical evidence does not show that 
the veteran exhibits the manifestations required to meet the 
criteria for a 100 percent evaluation under Diagnostic Code 
6819.  The medical evidence does not show that his right lung 
middle lobe carcinoid has either recurred or metastasized.  
In addition, the veteran's surgery for the disorder occurred 
in April 1997 and the reduction was made effective in August 
2001, well beyond the six-month period afforded under Code 
6819.  There is no indication of any chemotherapy or other 
similar treatment following the surgical removal of the 
lesion.

Moreover, the medical evidence of record does not show that 
the veteran manifested the symptomatology required for a 100 
percent evaluation under Diagnostic Code 6604.  The medical 
evidence does not establish that the veteran exhibited FEV1 
at less than 40 percent of predicted, FEV-1/FVC less than 40 
percent, DCLO (SB) at less than 40 percent predicted, maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption, 
cor pulmonale, right ventricular hypertrophy, episodes of 
acute respiratory failure, or that he requires outpatient 
oxygen therapy, as required under the new criteria.  Rather, 
VA examinations conducted in November 1999 and May 2000, upon 
which the reduction was based, essentially reflect pulmonary 
function results with FEV-1 of 79 percent predicted and FEV-
1/FVC of 76 percent predicted.  The DLCO was 106 percent of 
predicted when most recently tested.  The most recent 
pulmonary function studies have shown that the veteran 
manifests FEV-1 at 68 percent of predicted, and FEV-1/FVC of 
84 percent of predicted.  Subsequent pulmonary function 
results reflected similar findings.  Moreover, chest X-rays 
taken in September 2001 showed a clear lung field and normal 
heart size.  

Based on the medical evidence, the Board finds that the 
reduction was in order, as restoration of a 100 percent 
evaluation for the veteran's service connected right lung 
middle lobe carcinoid is not warranted under the applicable 
rating criteria.  Further as discussed above, the rating 
criteria when applied to the facts of this case show that no 
more than a 10 percent rating is warranted.  As such, the 
reduction to 10 percent is correct.


ORDER

As the reduction in the evaluation for the veteran's service-
connected right lung middle lobe carcinoid from 100 percent 
disabling to 10 percent was proper, and that a rating in 
excess of 10 percent the appeal is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

